Citation Nr: 0513300	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) as secondary to service-
connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating 
decision, by the Milwaukee, Wisconsin, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The medical evidence of record does not demonstrate any 
relationship between the cerebrovascular accident experienced 
by the veteran or residuals thereof and his service-connected 
diabetes mellitus.  


CONCLUSION OF LAW

A cerebrovascular accident and residuals thereof are not 
proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303(a), 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for service connection for residuals of a 
cerebrovascular accident was received in November 2002; and, 
in a January 2003 letter, the RO provided notice to him 
regarding what information and evidence was needed to 
substantiate his claim for benefits, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claim.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claim.  
Significantly, the discussions in the May 2003 decision 
appealed, the January 2004 statement of the case (SOC), and 
the August 2004 supplemental statement of the case (SSOC) 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Additionally, the RO sent the veteran a letter in January 
2003 specifically informing him of the enactment of the VCAA 
and its resulting impact on his particular claim.  The RO not 
only explained the duties to notify and assist him with his 
claim, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claim, and how to contact VA for additional assistance.  This 
included assuring him that VA would obtain all VA or other 
Federal records that he identified.  So this letter, the SOC, 
and the SSOC provided him with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing service connection for residuals of a CVA 
have remained essentially the same despite the change in the 
law concerning the preliminary duties to notify and assist.  
The Board finds, then, that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained the veteran's medical 
records, and has provided the veteran with VA examinations to 
clarify the etiology of the CVA.  As such, VA's duties under 
the VCAA have been satisfied, and the case is ready for 
adjudication.  


II.  Factual background.

The records indicate that the veteran is a Vietnam Era 
veteran, who was released from service in May 1966.  

The veteran suffered a CVA in 1998, more than 30 years after 
his service discharge.  There is no competent evidence that 
the veteran's 1998 stroke was due to any in-service injury or 
disease, and it is not contended otherwise.

The veteran's initial claim for service connection for 
residuals of a stroke, secondary to diabetes mellitus (VA 
Form 21-526) was received in November 2002.  Submitted in 
support of the veteran's claim were private treatment 
reports, dated from December 1998 through September 2002, 
which show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
hypertension, diabetes mellitus, and residuals of a stroke.  
These records show that the veteran was admitted to a private 
hospital in December 1998, after falling to the floor and was 
evaluated and found have a basal ganglia stroke and bleed.  
He was hypertensive.  The discharge diagnosis was 
hypertensive hemorrhagic cerebrovascular accident in the left 
basal ganglia, with extension into the left parietal lobe.  

By a rating action, dated in March 2003, service connection 
was granted for diabetes mellitus, type II, associated with 
herbicide exposure.  

The veteran was afforded a VA compensation and pension 
examination in April 2003, at which time it was noted that 
the veteran had been receiving treatment for his diabetes and 
hypertension.  It was also noted that, ever since his stroke 
in 1998, the veteran has had right hemiplegia as well as some 
degree of aphasia.  Following an examination, the examiner 
stated that it is not at least as likely as not that the 
veteran's cerebrovascular accident is secondary to his 
diabetes mellitus.  The examiner added that the veteran's 
initial presentation with the hemorrhagic stroke was more 
likely related to hypertension.  The examiner did note that 
the veteran had a significant degree of disability from his 
stroke, however he did not believe that the stroke could be 
directly related to the diabetes.  

Following a thorough review of the claims folder, in July 
2004, another VA examiner noted that the veteran had been 
receiving treatment for his hypertension and diabetes for 
about the same duration through his private physician.  The 
VA examiner also noted that the veteran's blood pressure was 
fairly controlled until December 1998, when the veteran 
suffered a hypertensive hemorrhagic cerebrovascular accident.  
The examiner further noted that, after recovering from the 
stroke, the veteran's blood pressure was very well 
controlled.  The examiner explained the veteran's medical 
records and laboratory studies do not show any evidence of 
diabetic nephropathy such as chronic renal insufficiency or 
proteinuria.  The examiner concluded, due to the veteran's 
normal renal functions, it was her opinion that the veteran's 
hypertension was less likely than not caused by or aggravated 
by the service-connected diabetes mellitus.  


III.  Legal analysis.

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

In this case, the only competent opinion on the cause of the 
veteran's stroke was supplied by the VA examiner in April 
2003.  That examiner concluded, after a thorough review of 
the veteran's medical history and claims file, that it is not 
at least as likely as not that the veteran's cerebrovascular 
accident is secondary to his diabetes mellitus.  Rather, the 
examiner determined that the veteran's 1998 stroke was more 
likely a result of non-service-connected hypertension.  
Moreover, in July 2004, another VA examiner added that the 
veteran's hypertension was less likely than not caused by or 
aggravated by the service-connected diabetes mellitus.  There 
is no competent medical evidence of record that indicates 
that the veteran's diabetes either caused, worsened, or 
otherwise "aggravated" his hypertension or the CVA residuals 
so as to warrant a grant of service-connection for at least a 
portion of that pathology under Allen.  

The Board has given consideration to the veteran's 
contentions.  However, the veteran's own statements to the 
effect that he suffered a cerebrovascular accident that was 
due to his service-connected disability are not probative 
because the evidence does not indicate that he possesses 
medical expertise.  As a layperson, he is not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, his opinion as to the cause of the stroke is of no 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the totality of the evidence of record, including 
the veteran's written statements, the private treatment 
records, the VA medical records and the VA medical opinions, 
the Board finds that the preponderance of the evidence is 
against a finding of secondary service connection for the 
residuals of a cerebrovascular accident.  The record does not 
present any competent evidence of a link between the 
veteran's currently diagnosed residuals of a cerebrovascular 
accident and his service-connected diabetes mellitus.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply and the 
veteran's claim must fail.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for the residuals of a 
cerebrovascular accident secondary to service-connected 
diabetes mellitus is denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


